McLaughlin, J. (concurring):
I concur in the opinion of Mr. Justice -Lambebt in so far as he holds that the notice claimed to have been served by the plaintiff was defective and wholly insufficient to enable him to maintain the action under the Employers’ Liability Act (Laws of 1902, chap. 600).
I am also of the opinion that even if it be held that the notice was sufficient, then the evidence did not establish that the plaintiff’s injury was caused “by reason of the negligence of any person in the service of the employer entrusted with and exercising superintendence whose sole or principal duty is that of superintendence.” Sommers, the person whose negligent act is alleged to have caused the accident, was employed by the defendants, not as a superintendent, but as a servant. His duties were to operate the machine called the dough mixer and rollers used in the manufacture of lozenges, with the assistance of three or four other employees, among whom was the plaintiff. He had nothing whatever to do with the other workmen in the factory, and had no authority to employ or discharge men working with him. The defendants, at the time, did have in their employ a superintendent, one Hausrath, whose sole or principal duty was superintending or supervising the work of other employees. Hausrath was in the factory at the time the accident occurred, and was then engaged in the performance of his duties as superintendent. Sommers was in no sense a superintendent. He was engaged in the defendants’ business, together with other employees, with incidental authority to supervise the work of his assistants, one of whom was the plaintiff. A superintendent, within the meaning of the Employers’ Liability Act, must be one “whose sole or principal duty is that df superintendence and mere incidental authority to exercise some minor supervision over others is not enough to render the employer liable under the act. (McConnell v. Morse I. W. & D. D. Co., 187 N. Y. 341; Abrahamson v. General Supply & Construction Co., 112 App. Div. 318; Quinlan v. Lackawanna Steel Co., 107 id. 176; Hughes v. Russell, 104 id. 144.)
Dor do I think a cause of action was established at common law. Sommers was a coservant of the plaintiff. They were both engaged in a common employment, which was the manufacture of candy, and for his negligence defendants were not liable. The fact that *396Sommers had been designated as the foreman of the persons working with him did not change this relation. (Lynch v. Shanley Co., 112 App. Div. 305; Cullen v. Norton, 126 N. Y. 1.)
The danger of injury, in case the machine should be started while the plaintiff’s hand was in a position where it could be caught by the knives of the mixing machine, was SO' obvious and apparent that instruction was unnecessary. This being so, negligence' could not be based on a failure to give instructions with reference to it. (Crown v. Orr, 140 N. Y. 450; White v. Wittemann Lith. Co., 131 id. 631.)
The judgment and order"appealed from should be reversed and a new trial ordered, with costs to appellants to abide event.
Patterson, P. J., Houghton and Scott; JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellants to abide event.